     Case 1:19-cv-02025-WMR-JCF Document 26 Filed 09/12/19 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LEMARCUS ALLISON,       :
                        :
        Plaintiff,      :
                        :                   CIVIL ACTION FILE
v.                      :                   NO.: 1:19-CV-2025-WMR-JCF
                        :
CALCON MUTUAL MORTGAGE, :
LLC,                    :
                        :
        Defendant.      :

                                     ORDER

      By Order entered on August 13, 2019 (Doc. 25), the Court allowed Attorney

Andrew M. Stevens to withdraw as counsel for Plaintiff and directed Plaintiff to

retain new counsel to represent him or notify the Court of his intention to proceed

pro se within 21 days. (Id.). Plaintiff has not responded to the Court’s Order.

Plaintiff is DIRECTED to show cause NO LATER THAN 14 DAYS OF THE

DATE OF ENTRY OF THIS ORDER why this action should not be dismissed

for his failure to comply with the Court’s August 13, 2019 Order. See FED. R. CIV.

P. 41(b); LR 41.3(A)(2), NDGa. Plaintiff is cautioned that if he does not comply

with this Order, the undersigned may recommend that his Complaint be dismissed.

      IT IS SO ORDERED this 12th day of September, 2019.

                                      /s/ J. Clay Fuller
                                      J. Clay Fuller
                                      United States Magistrate Judge


                                        1
